ANTIOXIDANT FOR ELECTROLYTE MEMBRANE OF FUEL CELLS AND METHOD FOR PREPARING THE SAME
DETAILED ACTION

Remarks
This Action is in response to communication filed on December 29, 2021.

Status of Claims
During a telephone conversation conducted on January 25, 2022, it was agreed between the Examiner and Mr. Peter Corless that claims 12-18 were canceled and claims 4-5 were rejoined for examination. As such, claims 1, 3-7, 9-11 and 19-20 are being examined on the merits in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 4, the limitation “wherein the metal oxide is supported on the support by disposing …” is changed to “wherein the metal oxide is supported on the support by forming …”.

Allowable Subject Matter
Claims 1, 3-7, 9-11 and 9-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Wang et al. (Journal of the Electrochemical Society, 2012, 159(8), F490-F493), Kunita et al. (US 20140335440 A1) and Liu et al. (CN 1841679 A) were relied on as prior arts for teaching an antioxidant for an electrolyte membrane of fuel cells. The prior arts teach the antioxidant comprises a support comprising silicon dioxide and formed in a nanotube shape and a metal oxide is supported on the support having a length of about 20 nm to 300 nm, but does not teach the metal oxide is supported on the support by a coordinate bond between a metal element of the metal oxide and amine groups of a silicon compound that is disposed on the support. As such, claims 1 and its dependent claims 3, 6-7, 9-11 and 19-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727